
	
		II
		111th CONGRESS
		1st Session
		S. 2542
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain men’s wading
		  boots, valued over $30/pair, with outer soles of rubber, plastics, leather, or
		  composition leather and uppers of rubber or plastics whose height from the
		  bottom of the outer sole to the top of the upper does not exceed 9 inches
		  (22.86 cm).
	
	
		1.Certain men’s wading boots,
			 valued over $30/pair, with outer soles of rubber, plastics, leather, or
			 composition leather and uppers of rubber or plastics whose height from the
			 bottom of the outer sole to the top of the upper does not exceed 9 inches
			 (22.86 cm)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Men’s wading boots, valued over $30/pair, with outer soles of
						rubber, plastics, leather, or composition leather and uppers of rubber or
						plastics whose height from the bottom of the outer sole to the top of the upper
						does not exceed 9 inches (22.86 cm) (provided for in subheading
						6402.91.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
